NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JAVIER AGUILAR,                  )
                                 )
           Appellant,            )
                                 )
v.                               )        Case No. 2D18-4941
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed October 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Charles Sniffen,
Judge.

Rachael E. Reese of O'Brien Hatfield,
P.A., Tampa, for Appellant.

PER CURIAM.


              Affirmed.


KELLY, SALARIO, and SMITH, JJ., Concur.